Name: Commission Regulation (EC) No 1094/2000 of 24 May 2000 amending, for the second time, Annex III to Council Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: international affairs;  political geography;  free movement of capital;  financing and investment
 Date Published: nan

 Avis juridique important|32000R1094Commission Regulation (EC) No 1094/2000 of 24 May 2000 amending, for the second time, Annex III to Council Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia Official Journal L 124 , 25/05/2000 P. 0042 - 0044Commission Regulation (EC) No 1094/2000of 24 May 2000amending, for the second time, Annex III to Council Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of YugoslaviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1294/1999 of 15 June 1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia(1), as last amended by Commission Regulation (EC) No 826/2000(2), and in particular Article 8(5) thereof,Whereas:(1) The list of competent authorities contained in Annex III to Regulation (EC) No 1294/1999 was amended for the first time by means of Commission Regulation (EC) No 1970/1999(3).(2) Denmark requested that the new address of its competent authority be published.(3) Germany requested that the addresses of the national authorities that receive requests for naturalisation be added to the list in order to allow such authorities to receive and transmit applications for authorisations under Article 8 of Regulation (EC) No 1294/1999, in respect of payments to the Federal Republic of Yugoslavia in connection with such requests.(4) Sweden indicated that it was necessary to indicate for which matters either competent Swedish authority should be contacted.(5) Regulation (EC) No 1294/1999 was amended by means of Council Regulation (EC) No 723/2000(4).(6) As a result of that amendment, the Commission should indicate to banks, other financial institutions, insurance companies and other bodies and persons to which service they should provide information facilitating compliance with that Regulation, in accordance with Article 6 of Regulation (EC) No 1294/1999,(7) It is therefore appropriate to amend Annex III to Regulation (EC) No 1294/1999,HAS ADOPTED THIS REGULATION:Article 1Annex III to Regulation (EC) No 1294/1999 shall be amended as follows:(a) under the heading "Denmark", the name and address of the competent authority shall be replaced by:" Erhvervsfremmestyrelsen (Danish Agency for Trade and Industry)Dahlerups PakhusLangelinie AllÃ © 17 DK - 2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01 ";(b) under the heading "Germany", a section shall be added as follows:"3. For requests concerning payments to the Federal Republic of Yugoslavia by those that relinquish citizenship of that republic:Baden-WÃ ¼rttembergInnenministerium DorotheenstraÃ e 6 D - 70173 Stuttgart Tel. (49-711) 23 14 Fax (49-711) 231 50 00BayernStaatsministerium des Innern Odeonsplatz 3 D - 80539 MÃ ¼nchen Tel. (49-89) 21 92 01 Fax (49-89) 219 21 22 25BerlinSenatsverwaltung fÃ ¼r Inneres KlosterstraÃ e 47 D - 10179 Berlin Tel. (49-30) 902 70 Fax (49-30) 90 27 28 80BrandenburgMinisterium des Innern Henning-von-Treskow-StraÃ e 9-13 D - 14467 Postdam Tel. (49-331) 86 60 Fax (49-331) 866 23 99Freie Hansestadt BremenSenator fÃ ¼r Inneres, Kultur und Sport Contrescarpe 22-24 D - 28203 Bremen Tel. (49-421) 36 10 Fax (49-421) 361 90 09Freie Hansestadt HamburgBehÃ ¶rde fÃ ¼r Inneres Johanniswall 4 D - 20095 Hamburg Tel. (49-40) 42 83 90 Fax (49-40) 428 39 29 06HessenMinisterium des Innern und fÃ ¼r Landwirtschaft, Forsten und Naturschutz Friedrich-Ebert-Allee 12 D - 65185 Wiesbaden Tel. (49-611) 35 30 Fax (49-611) 353 17 66Mecklenburg-VorpommernInnenministerium Arsenal am PfaffenteichWismarsche StraÃ e 133D - 19053 Schwerin Tel. (49-385) 58 80 Fax (49-385) 588 29 72NiedersachsenInnenministerium Lavesallee 6 D - 30169 Hannover Tel. (49-511) 12 00 Fax (49-511) 120 65 50Nordrhein-WestfalenInnenministerium Haroldplatz 5 D - 40213 DÃ ¼sseldorf Tel. (49-211) 871 01 Fax (49-211) 871 33 55Rheinland-PfalzMinisterium des Innern und fÃ ¼r Sport Schillerplatz 3-5 D - 55116 Mainz Tel. (49-6131) 160 Fax (49-6131) 16 35 95SaarlandMinisterium des Innern Franz-Josef-RÃ ¶der-StraÃ e 21 D - 66119 SaarbrÃ ¼cken Tel (49-681) 501 00 Fax (49-681) 501 21 46SachsenStaatsministerium des Innern ArchivstraÃ e 1 D - 01097 Dresden Tel. (49-351) 56 40 Fax (49-351) 564 31 99Sachsen-AnhaltMinisterium des Innern HalberstÃ ¤dter StraÃ e 2 D - 39112 Magdeburg Tel. (49-391) 567 01 Fax (49-391) 567 52 90Schleswig-HolsteinInnenministerium DÃ ¼sternbrooker Weg 92 D - 24105 Kiel Tel. (49-431) 98 80 Fax (49-431) 988 28 33ThÃ ¼ringenInnenministerium SteigerstraÃ e 24 D - 99096 Erfurt Tel. (49-361) 379 00 Fax (49-361) 379 31 11";(c) under the heading "Sweden", the names and addresses of the competent authorities shall be amended to read:"For Articles 5(2) and 7(5): RiksÃ ¥klageren Box 16370 S - 103 27 Stockholm Tel. (46-8) 453 66 00 Fax (46-8) 453 66 99For Article 8(4): Regeringskansliet UtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tel. (46-8) 405 10 00 Fax (46-8) 723 11 76";(d) a heading "European Community" shall be added to the list as follows:"EUROPEAN COMMUNITYEuropean Commission Directorate-General External RelationsDirectorate A, CFSPUnit A/2, Economic and Financial Sanctions Coordination SectionRue de la Loi/Wetstraat 200 B - 1049 Brussels Tel. (32-2) 295 68 80 Fax (32-2) 296 75 63 E-mail: anthonius.de-vries@cec.eu.int".Article 2This Regulation shall enter into force on the third day following of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 May 2000.For the CommissionChristopher PattenMember of the Commission(1) OJ L 153, 19.6.1999, p. 63.(2) OJ L 101, 26.4.2000, p. 3.(3) OJ L 244, 16.9.1999, p. 39.(4) OJ L 86, 7.4.2000, p. 1.